PER CURIAM:
Defendant, Robert Joseph Minor, was convicted of robbery with aggravation and sentenced. He appeals claiming insufficiency of evidence to support the conviction. We affirm.
About 1:00 A.M., May 13, 1969, Gary Joseph, lone night attendant at Dick’s 1-80 Shell Station in Davenport, was robbed at gun point.
Joseph testified, while working at the rear of the station he was approached by a masked 5'8"-5T0" masked gunman, wearing a dark dirty trench coat. The intruder tossed a brown paper sack to Joseph, directed him to the front part of the station, and ordered the sack be filled with money. That done, the gunman grabbed it and fled when a car operated by Peter Braun pulled up to the station.
*413Both Joseph and Braun saw the gunman join a second man about 6'-6'l", also masked, wearing a blue sweat shirt or blast jacket. These two masked men immediately disappeared around the corner of the station.
Officer Michael Hammes of the Davenport Police Department, as a witness for the State, testified an informant had reported defendant, Edward Williams, Earlie Conners, with another unnamed party wearing a flowered shirt, were planning a robbery which would take place the evening of May 12th, and at least two of them were staying at 131 West 16th Street.
Upon being advised of the instant offense officers Hammes and Evans proceeded to that address. In so doing these policemen traveled north up Harrison Street. On approaching West 16th and before turning east they noticed a white 1960 Buick convertible, coming from the south on Harrison, make a left turn in front of them onto 16th. Both officers stated they did not see this car stop in or near the intersection of 16th and Harrison, but saw it pull up in front of the above address. The officers parked their squad car and approached the subjects from both sides of the Buick. Officer Hammes recognized defendant, seated on the passenger side of the front seat. He also saw Patman, lying on the back seat of the car. Patman was dressed in a flowered shirt and Williams was the driver. The men were promptly ordered from the car, frisked, and the vehicle immediately searched. A brown paper sack containing $75 was found in Pat-man’s pants pocket. A loaded 22 caliber revolver, homemade masks, a light blue blast jacket, and a dark dirty trench coat were in the car.
Defendant testified he was walking alone, reached the West 16th and Harrison Street intersection, and upon there being offered a ride he accepted it, then knowing nothing regarding contents of the subject Buick.
The witnesses Joseph and Braun both testified defendant was similar in height, size and weight to the man wearing a blue garment, seen standing in front of the station at time of the robbery. They also stated the search-seized items were similar to apparel worn by the holdup man and sack used in perpetrating the robbery. Joseph further testified to like effect regarding the gun introduced in evidence.
I. This appeal must be determined adverse to defendant under our pronouncements in State v. Kittelson, 164 N.W.2d 157, 161-164 (Iowa); State v. Horrell, 260 Iowa 945, 151 N.W.2d 526; State v. Dwinells, 259 Iowa 945, 951, 146 N.W.2d 231, 235-236.
Further discussion will serve no useful purpose.
Affirmed.